  Case 6:18-cv-00111-RSB-BWC Document 24 Filed 06/05/20 Page 1 of 2
                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court

                                                                                   By CAsbell at 11:52 am, Jun 05, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GRAYLING THOMAS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-111

        v.

 WARDEN ANTIONE CALDWELL, et al.,

                Defendants.


                                           ORDER

       Before the Court is Plaintiff’s Motion to Compel Defendants to respond to Plaintiff’s

Open Records request. Docs. 22, 23. Georgia’s Open Records Act, found at O.C.G.A. §§ 50-

18-70 to 50-18-77, only provides for enforcement of its provisions through the superior courts of

this state. O.C.G.A. § 50-18-73(a) (“The superior courts of this state shall have jurisdiction in

law and in equity to entertain actions against persons or agencies having custody of records open

to the public under this article to enforce compliance with the provisions of this article.”). As a

federal court, this Court does not have the authority to direct Defendants to comply with the

provisions of Georgia’s Open Records Act. Accordingly, the Court DENIES Plaintiff’s Motion

to Compel, docs. 22, 23.

       Plaintiff is reminded that Title V of the Federal Rules of Civil Procedure, which includes

Rules 26 through 37, governs the discovery process in this case. If Plaintiff engages in

discovery pursuant to the Federal Rules of Civil Procedure, this Court would have authority to

rule on any motions to compel filed by Plaintiff pursuant to Federal Rule of Civil Procedure 37.
  Case 6:18-cv-00111-RSB-BWC Document 24 Filed 06/05/20 Page 2 of 2



       Further, as explained to Plaintiff in the Court’s November 25, 2019 Order and Report and

Recommendation, doc. 7, if Plaintiff wishes to file a motion to compel, pursuant to Federal Rule

of Civil Procedure 37, he must first contact the attorney for Defendants and try to work out the

problem; if Plaintiff proceeds with the motion to compel, he must also file a statement certifying

that he has contacted opposing counsel in a good faith effort to resolve any dispute about

discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.7.

       SO ORDERED, this 5th day of June, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                2
